DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species B directed to Figs. 15-22 (claims 1-7 and 10-16) in the reply filed on August 4th, 2021 is acknowledged. 
Claim 1 would be allowable if rewritten to overcome the 112 rejection as set forth in this office action. The restriction requirement among method and device and Species, as set forth in the Office action mailed on June 8th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and device and Species is partially withdrawn.  Claims 8-9, directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-28, directed to non-elected 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a source/drain doped region” in lines 11 and 12 while claim 1 already recites “a source/drain doped region” in line 10. It is unclear to the Examiner whether each source/drain doped region in lines 11 and 12 is the same or different from the source/drain doped region in line 10.
Claim 1 recites the limitation “etching an interlayer dielectric layer” in lines 17 and 19 while claim 1 already recites “an interlayer dielectric layer” in line 14. It is unclear to the Examiner whether “etching an interlayer dielectric layer” in lines 17 and 19 is etching the same or different layer from the interlayer dielectric layer in line 14. 
Claim 1 further recites the limitation “a channel layer” in lines 18 and 20 while claim 1 already recites “a channel layer” in line 3. It is unclear to the Examiner whether “a channel layer” in lines 18 and 20 is the same or different channel layer in line 3.
Claim 7 recites the limitation “its width” in line 3. It is unclear to the Examiner whose width of the semiconductor structure claim 7 recites. 
Claim 12 recites the limitation “a source/drain doped region” in line 3 while claim 1 already recites “a source/drain doped region” in line 10. It is unclear to the Examiner whether the source/drain doped region in line 3 of claim 12 is the same or different from the source/drain doped region in line 10 of claim 1.
Claims 2-16 are being rejected for being depended on claim 1 and having the above issues incorporated into the claims. 

      Allowable Subject Matter
Claims 1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Lee et al (Patent No.: US 10,475,902 B2) discloses a method for forming a semiconductor structure in Figs. 2-13B, comprising: providing a base (202), where one or more stacked channel stacks is formed on the base, the channel stack comprises a sacrificial layer (210230) and a channel layer (215-235) located on the sacrificial layer, a gate structure (gate structure 240) is formed on the base, and the gate structure spans the channel stack and covers a portion of a top and a portion of a side wall of the channel stack (see Fig. 12A); forming, in the channel stack on both sides of the gate structure, a groove exposing the base (see Fig. 5A); laterally etching, along a direction perpendicular to a side wall of the gate structure, a portion of the sacrificial layer exposed from the groove, to form a remaining sacrificial layer (210A-230A) under the gate structure; forming a source/drain doped region (260) in the channel layer exposed from the remaining sacrificial layer, wherein a source/drain doped region located on one side of the gate structure serves as a source region, and a source/drain doped region located on the other side of the gate structure serves as a drain region (see Fig. 9A); forming an interlayer dielectric layer (270) on the base exposed from the gate structure after the source/drain doped region is formed, the interlayer dielectric layer covering a side wall of the gate structure; forming a second metal silicide layer (silicide on 260) on a surface of the channel layer corresponding to the drain region exposed from the interlayer dielectric layer (see Fig. 10A); forming a first conductive plug on a base on one side of the source region, the first conductive plug (294) further covering the first metal silicide layer; and forming a second conductive plug (296) on a base on one side of the drain region, the second conductive plug further 
 Lee et al. fails to disclose etching an interlayer dielectric layer on one side of the source region to expose each surface of a channel layer corresponding to the source region, etching an interlayer dielectric layer on one side of the drain region to expose each surface of a channel layer corresponding to the drain region, forming a first metal silicide layer on a surface of the channel layer corresponding to the source region exposed from the interlayer dielectric layer as recited in claim 1. Claims 2-16 depend on claim 1, and therefore also include said claimed limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818